Exhibit 10.2

AGENUS INC.
2009 EQUITY INCENTIVE PLAN

(As amended through June 13, 2012)
1. Purpose and Eligibility
The purpose of this 2009 Equity Incentive Plan (the “Plan”) of Agenus Inc., a
Delaware corporation (the “Company”), is to provide stock options and other
equity interests in the Company (each an “Award”) to employees, officers,
directors, consultants and advisors of the Company and its Subsidiaries, all of
whom are eligible to receive Awards under the Plan, other than a person who has
irrevocably elected not to be eligible. Any person to whom an Award has been
granted under the Plan is called a “Participant.” Additional definitions are
contained in Section 8.
2. Administration
a. Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. All decisions by the Board shall be final
and binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan or
any Award.
b. Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean any such other Committee or the Board, as
applicable. Discretionary Awards to non-employee directors will only be granted
and administered by a Committee, each member of which is an “independent
director” as defined in the applicable NASDAQ Marketplace Rules.
c. Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards to
employees or officers of the Company or any of its present or future parent or
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that no officer shall be authorized to grant
Awards to any “executive officer” of the Company (as defined by Rule 3b-7 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).
3. Stock Available for Awards
a. Number of Shares. Subject to adjustment under Section 3(b), the aggregate
number of shares of Common Stock of the Company (the “Common Stock”) that may be
issued pursuant to the Plan is 4,200,000 shares. If any Award expires, or is
terminated, surrendered or forfeited, in whole or in part, the unissued Common
Stock covered by such Award shall again be available for




--------------------------------------------------------------------------------

Exhibit 10.2

the grant of Awards under the Plan. If shares of Common Stock issued pursuant to
the Plan are repurchased by, or are surrendered or forfeited to, the Company at
no more than the original purchase price thereof, such shares of Common Stock
shall again be available for the grant of Awards under the Plan. The Board may
adopt such share counting rules as it deems appropriate, provided that such
rules are not inconsistent with the Plan.
b. Adjustment to Common Stock. In the event of any stock split, stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan, (ii) the number and class of
securities, vesting schedule and exercise price per share subject to each
outstanding Option, (iii) the repurchase price per security subject to
repurchase, and (iv) the terms of each other outstanding Award shall be adjusted
by the Board (or substituted Awards may be made) to avoid an unfair result. If
Section 7(e)(i) applies for any event, this Section 3(b) shall not be
applicable.
4. Stock Options
a. General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions relating to applicable federal or state
securities laws, as it considers advisable.
b. Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option,” as defined in Section 422 of the Code (an “Incentive Stock
Option” ), shall be granted only to employees of the Company and any other
entity the employees of which are entitled to receive Incentive Stock Options
under the Code. All Incentive Stock Options that are granted pursuant to the
Plan shall be subject to, and shall be construed consistently with, the
requirements of Section 422 of the Code. The Board and the Company shall have no
liability if an Option or any part thereof that is intended to be an Incentive
Stock Option does not qualify as such. An Option or any part thereof that does
not qualify as an Incentive Stock Option is referred to herein as a
“Nonstatutory Stock Option.”
c. Exercise Price. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify such exercise price in the applicable option
agreement, provided, however, that the exercise price shall be not less than
100% of the fair market value of the shares subject thereto at the time of
grant, as determined by the Board.
d. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.




--------------------------------------------------------------------------------

Exhibit 10.2

e. Exercise of Option. Options may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person, or any other form
of notice approved by the Board, together with payment in full as specified in
Section 4(f) for the number of shares for which the Option is exercised.
f. Payment Upon Exercise. No shares shall be delivered pursuant to any exercise
of an Option until the Company receives payment in full of the option exercise
price in the manner provided in the applicable option agreement. Methods of
payment may include any of the following or any combination thereof or any other
form of lawful consideration: (i) cash, check or wire transfer of funds;
(ii) promissory note; (iii) shares of Common Stock owned by the Participant
valued at fair market value (as determined by the Board or as determined
pursuant to the applicable option agreement); (iv) so-called “cashless exercise”
or “net issuance”; and (v) arrangements with a broker or other financial
institution for the prompt payment of the exercise price to the Company.
g. Repricing. The Board may, without stockholder approval, amend any outstanding
Option granted under the Plan to provide an exercise price per share that is
lower than the then-current exercise price per share of such outstanding Option.
The Board may also, without stockholder approval, cancel any outstanding Option
and grant in substitution therefor new Options covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled Option.
h. No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.
5. Stock Awards
a. Grants. The Board may grant Awards entitling recipients to acquire shares of
Common Stock for any lawful consideration (a “Stock Award”). The Board may, but
need not, provide that such Stock Award shall be subject to forfeiture to the
Company in the event that conditions specified by the Board in the applicable
Award are not satisfied prior to the end of the applicable restriction period or
periods established by the Board for such Award (a “Restricted Stock Award” ).
b. Terms and Conditions. The Board shall determine the terms and conditions of
any such Stock Award. In the case of a Restricted Stock Award, any stock
certificates issued in respect thereof shall be registered in the name of the
Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). After the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or, if the Participant has died, to the
beneficiary designated by a Participant, in a manner determined by the Board, to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.




--------------------------------------------------------------------------------

Exhibit 10.2

6. Other Stock-Based Awards
The Board shall have the right to grant other Awards based upon or with
reference to the Common Stock or the trading price thereof and having such terms
and conditions as the Board may determine, including, without limitation, the
grant or sale of shares of stock based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards or stock units, which may be settled in cash or
stock.
7. General Provisions Applicable to Awards
a. Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.
b. Documentation. Each Award shall be evidenced by an instrument in such form as
the Board shall determine or as executed by an officer of the Company pursuant
to authority delegated by the Board. Each Award may contain terms and conditions
in addition to those set forth in the Plan, provided that such terms and
conditions do not contravene the provisions of the Plan. If a person to whom an
Award has been granted fails to execute and deliver to the Company within the
time specified by the Company the form of Award instrument specified by the
Company, such Award shall be voidable by the Company at its election, with or
without notice to such person.
c. Board Discretion. The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.
d. Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
e. Acquisition of the Company.
(i) Consequences of an Acquisition. In connection with an Acquisition (as
defined below), the Board or the board of directors of the surviving or
acquiring entity (as used in this Section 7(e)(i), also the “Board”) shall as to
outstanding Awards (on the same basis or on different bases as the Board shall
specify) make appropriate provision for the continuation of such Awards by the
Company or the assumption of, or substitution for, such Awards by the surviving
or acquiring entity and by substituting on an equitable basis for the shares
then subject to such Awards either (a) the consideration payable with respect to
the outstanding shares of Common Stock in connection with the Acquisition,
(b) shares of stock of the surviving or acquiring corporation or (c) such other
securities or




--------------------------------------------------------------------------------

Exhibit 10.2

other consideration as the Board deems appropriate, the fair market value of
which (as determined by the Board in its sole discretion) shall not materially
differ from the fair market value of the shares of Common Stock subject to such
Awards immediately preceding the Acquisition. In addition to, in lieu of, or in
combination with the foregoing, with respect to unexercised Options or other
unexercised Awards, the Board may, on the same basis or on different bases as
the Board shall specify, upon written notice to the affected Participants,
provide that one or more such Options or Awards (or the vested portion thereof)
must be exercised, in whole or in part, within a specified number of days of the
date of such notice, at the end of which period such unexercised Options or
unexercised Awards (or the vested portion thereof) shall terminate in their
entirety, and/or provide that one or more unexercised Options or unexercised
Awards (or the vested portion thereof), in whole or in part, shall be terminated
in their entirety in exchange for a cash payment equal to the fair market value
(as determined by the Board in its sole discretion) for the shares subject to
such unexercised Options or unexercised Awards (or the vested portion thereof)
minus the exercise price thereof, if applicable. Unless otherwise determined by
the Board (on the same basis or on different bases as the Board shall
specify), any repurchase rights, vesting provisions or other rights of the
Company that relate to an Option or other Award shall continue to apply to
consideration, including cash, that has been substituted, assumed or amended for
an Option or other Award pursuant to this paragraph. The Company may hold in
escrow all or any portion of any such consideration in order to effectuate any
continuing restrictions.
(ii) Acquisition Defined. An “Acquisition” shall mean: (x) the sale of the
Company by merger in which the stockholders of the Company in their capacity as
such no longer own a majority of the outstanding equity securities of the
Company (or its successor); or (y) any sale of all or substantially all of the
assets or capital stock of the Company (other than in a spin-off or similar
transaction) or (z) any other change of control or acquisition of the business
of the Company, as determined by the Board.
(iii) Assumption of Options Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or a Subsidiary or the acquisition
by the Company of property or stock of an entity, the Board may grant Awards
under the Plan in substitution for stock and stock-based awards issued by such
entity or an affiliate thereof. The substitute Awards shall be granted on such
terms and conditions as the Board considers appropriate in the circumstances.
Substitute Options may be granted on such terms as the Board deems appropriate
in the circumstances, notwithstanding any limitations on Options contained
elsewhere herein. Substitute Options shall not count against the overall share
limit set forth in Section 3(a), except as may be required by reason of
Section 422 and related provisions of the Code.
f. Withholding. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax




--------------------------------------------------------------------------------

Exhibit 10.2

obligation, valued at their fair market value (as determined by the Board or as
determined pursuant to the applicable Award). The Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to a Participant. The Board may impose such restrictions in
connection therewith as may be necessary to avoid any transaction that might
give rise to liability under Section 16(b) of the Exchange Act.
g. Amendment of Awards. The Board may amend, modify or terminate any outstanding
Award under certain circumstances including, but not limited to, if the Board
determines that the provisions of the Plan or any Award are in contravention of
any law or regulation of any governmental entity or self-regulatory organization
with jurisdiction over the Company, or would have material adverse effects on
the taxation of the Company or the Participant. In connection therewith, the
Board may substitute for any such Award another Award of the same or a different
type, change the date of exercise or realization, convert an Incentive Stock
Option to a Nonstatutory Stock Option or effect any other modification or
amendment, provided that the Participant’s consent to such action shall be
required unless the Board determines that the action, taking into account any
related action, would not materially and adversely affect the Participant.
h. Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.
i. Acceleration. The Board may at any time provide that any Options shall become
immediately exercisable in full or in part, that any Restricted Stock Awards
shall be free of some or all restrictions, or that any other stock-based Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999 of the Code if a change in ownership or control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option. In the event of the acceleration of the exercisability of one or
more outstanding Options, including pursuant to paragraph (e)(i), the Board may
provide, as a condition of full exercisability of any or all such Options, that
the Common Stock or other substituted consideration, including cash, as to which
exercisability has been accelerated shall be restricted and subject to
forfeiture back to the Company at the option of the Company at the cost thereof
upon termination of employment or other relationship, with the timing and other
terms of the vesting of such restricted stock or other consideration being
equivalent to the timing and other terms of the superseded exercise schedule of
the related Option.
j. Settlement. The Board shall determine whether Awards are settled in whole or
in part in cash, Common Stock, other securities of the Company, Awards or other
property.




--------------------------------------------------------------------------------

Exhibit 10.2

k. Dividends and Cash Awards. In the discretion of the Board, any Award under
the Plan may provide the Participant with (i) dividends or dividend equivalents
payable currently or deferred with or without interest, and (ii) cash payments
in lieu of or in addition to an Award.
l. Loans. The Board may authorize the making of loans or cash payments to
Participants in connection with any Award under the Plan, which loans may be
secured by any security, including Common Stock, underlying or related to such
Award (provided that such Loan shall not exceed the fair market value of the
security subject to such Award), and which may be forgiven upon such terms and
conditions as the Board may establish at the time of such loan or at any time
thereafter.
m. Use for Settlement or Compensation. Awards may be made available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled.
8. Miscellaneous
a. Definitions.
(i) “Company,” for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of Agenus Inc., as defined in
Section 424(f) of the Code (a “Subsidiary” ), and any future parent corporation
of Agenus Inc., as defined in Section 424(e) of the Code. For purposes of Awards
other than Incentive Stock Options, the term “Company” shall include any other
business venture in which the Company has a direct or indirect significant
interest, as determined by the Board in its sole discretion.
(ii) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
(iii) “employee,” for purposes of eligibility under the Plan (but not for
purposes of Section 4(b)), shall include a person to whom an offer of employment
has been extended by the Company.
     b. No Right to Employment, Service on the Board or Other Status. No person
shall have any claim or right to be granted an Award, and the grant of an Award
shall not be construed as giving a Participant the right to continued
employment, service on the Board or any other relationship with the Company. The
Company expressly reserves the right at any time to dismiss or otherwise
terminate its relationship with a Participant free from any liability or claim
under the Plan.
c. No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.




--------------------------------------------------------------------------------

Exhibit 10.2

d. Effect on Other Benefit Plans. Unless specifically provided otherwise in an
applicable Award, the amount of any compensation deemed to be received by a
Participant as a result of the receipt or exercise of an Award will not
constitute “earnings” with respect to which any other benefits of such
Participant are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.
e. Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to this Plan containing (i) such limitations
on the Board’s discretion under the Plan as the Board deems necessary or
desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement. Without limiting the generality of the foregoing, the Board may
modify Awards granted to Participants who are foreign nationals or employed
outside the United States or establish sub-plans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
f. Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is approved by the Company’s stockholders. No Awards shall be
granted under the Plan after the completion of ten years from the date on which
the Plan was approved by the Company’s stockholders, but Awards previously
granted may extend beyond that date.
g. Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to any required stockholder approval under
any applicable legal, regulatory or listing requirement.
h. Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of Delaware, without
regard to any applicable conflicts of law.
This Plan was originally approved by the Board of Directors on March 12, 2009.
This Plan was originally approved by the Stockholders on June 10, 2009.
Amendment No. 1 to this Plan was approved by the Board of Directors on March 15,
2012.
Amendment No. 1 to this Plan was approved by the Stockholders on June 13, 2012.




